In this case it does not appear that any assignments of error were filed in the court below, or copied into the transcript, as required in article 2281, R.S. 1925, and Courts of Civil Appeals Rule 23. It is provided in the statute that the transcript "shall in all cases contain a copy of the * * * assignments of error." Rule 23 is as follows:
"Said record should contain an assignment of errors as required by the statute. If it does not, the court will not consider any error but one of law that may be apparent upon the record, if the judgment is one that could legally have been rendered in the lower court and affirmed in the appellate court."
And it is universally held, in the more recent decisions, that assignments of error cannot be considered when not copied into the transcript as required in said statute and rule. Lorenzen v. Keenan (Tex.Civ.App.) 283 S.W. 925; Modern Order of Praetorians v. Sherban (Tex.Civ.App.) 286 S.W. 623; Hutchinson v. Barnum (Tex.Civ.App.)290 S.W. 809; J. G. Smith Grain Co. v. Payne (Tex.Civ.App.) 290 S.W. 841; Manning v. Goolsby (Tex.Civ.App.) 292 S.W. 589.
We are therefore obliged to sustain appellee's objections to the consideration of the assignments of error presented in appellant's brief, and, as no fundamental error is apparent upon the face of the record, the judgment is affirmed.